Title: To Thomas Jefferson from James Madison, 14 October 1824
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            
                            October  1824
                        
                    It is very lucky that Gilmer was  so soon able to relieve us from the alarm he had excited. He does not say whether his Mathematician is an Astronomer also; or does he look for one in a professor of Nat: Philoy? If so, his remaining task will be greater than might be wished. His good spirits however authorize ours.Yrs always & affecly
                        J. M.
                    